DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukadakis (PGPUB 2020/0074428), hereinafter referenced as Boukadakis in view of Lee (PGPUB 2013/0145439).

Regarding claim 1, Boukadakis discloses a method for relaying a sensitive information detail comprising: 
 (b) the user's telephone receiving a predetermined input (pay my water bill; p. 0025); 
(c) during the transaction, a processor of the user's telephone accessing the sensitive information detail stored in the user's telephone (memory; p. 0029) based on the predetermined input (credit card data; p. 0023-0024); and 
(d) the processor causing the user's telephone to transmit a signal for audibly relaying to the recipient the accessed sensitive information detail via the recipient's telephone (converting the specific information to an audio signal for reproduction through a speaker of the smart phone; p. 0023-0024); 
wherein audibly relaying to the recipient the accessed sensitive information detail comprises the user's telephone converting, using at least one text-to-speech algorithm (text-to-speech), the accessed sensitive information detail to an audible message containing the sensitive information detail (credit card) and audibly relaying the audible message during the telephone call (converting the specific information to an audio signal for reproduction through a speaker of the smart phone; p. 0023-0024), but does not specifically that the communication is based on a telephone call.
Lee discloses a method of relaying sensitive information detail during a telephone call between a user's telephone and a recipient's telephone, the user's telephone storing the sensitive information detail therein (credit card, social security, etc.; abstract with p. 0029-0030), the method comprising:
(a) initiating a telephone call between the user and the recipient (telephone call between users; p. 0028, 0034), to securely provide private data in a preferable manner.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to obtain data and have a variety of ways to communicate the data.
Regarding claim 2, Boukadakis discloses a method wherein receiving the predetermined input comprises the user inputting the predetermined input using the user's telephone (audible input from a user’s portable communication device; p. 0010 wherein the portable device is a smart phone; p. 0066).
Regarding claim 4, Boukadakis discloses a method wherein receiving the predetermined input comprises the recipient inputting the predetermined input using the recipient's telephone and the recipient's telephone relaying the inputted predetermined input to the user's telephone (audible input from a user’s portable communication device; p. 0010, 0026 with fig. 1, wherein the portable device is a smart phone; p. 0066).
Regarding claim 6, it is interpreted and rejected for similar reasons as set forth in claim 1.  In addition, Boukadakis discloses a method further comprising: 
the user's telephone receiving a second predetermined input (pay my water bill; p. 0025 to tell me my last five deposits to tell me my four visa transaction p. 0037-0038); 
Regarding claim 7, Boukadakis discloses a method further comprising receiving security authorization from the user using the user's telephone, wherein the security authorization is in the form of receiving one or more of a password, a fingerprint, a retinal-recognition image, or a facial-recognition image from the user's telephone (authenticate using a password; p. 0025, 0033).
Regarding claim 8, Boukadakis discloses a method wherein receiving the predetermined input comprises receiving the security authorization (authenticate using a password; p. 0025, 0033).
Regarding claim 9, Boukadakis discloses a method further comprising audibly relaying to the user the accessed sensitive information detail whilst audibly relaying to the recipient the accessed sensitive information detail (converting the specific information to an audio signal for reproduction through a speaker of the smart phone; p. 0023-0024).

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boukadakis in view of Lee and in further view of Wormald et al. (PGPUB 2007/0022163), hereinafter referenced as Wormald.

Regarding claim 3, Boukadakis discloses having a keypad (keypad used to select a key; p. 0027), but Boukadakis in view of Lee does not specifically teach wherein the predetermined input comprises the user selecting a key or a sequence of keys on the user's telephone.
Wormald discloses a method wherein the predetermined input comprises the user selecting a key or a sequence of keys on the user's telephone (client 101 having a keypad to select keys; p. 0050-0052, 0059, 0075), to provide various modalities for entering data.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to allow users to have keys to input data to enhance the content exchange.
Regarding claim 5, it is interpreted and rejected for similar reasons as set forth above.  In addition, discloses a method wherein the predetermined input comprises the recipient selecting a key or a sequence of keys on the recipient's telephone (client 101 aving a keypad to select keys; p. 0050-0052, 0059, 0075).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657